         Case 2:21-cv-00599-DPC Document 25 Filed 06/24/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA
 DANA DOUGLAS                                    *                 CIVIL ACTION

 VERSUS                                          *                 NO. 21-599

 ST. JOHN THE BAPTIST PARISH      *                                M.J. CURRAULT
 LIBRARY BOARD OF CONTROL, ET AL.

                                   ORDER AND REASONS

       Before me are two motions, a Motion to Dismiss Pursuant to Rule 12(b)(6) filed by

Defendant St. John the Baptist Parish Council (ECF No. 18) and a Partial Motion to Dismiss Under

Rule 12(b)(6) by Defendant St. John the Baptist Parish Library Board of Control (ECF No. 19).

Plaintiff Dana Douglas filed a timely Opposition Memorandum. ECF No. 21. The Board sought

leave and filed a Reply Memorandum. ECF No. 24. No party requested oral argument in

accordance with Local Rule 78.1, and the Court agrees that oral argument is unnecessary.

       Having considered the record, the submissions and arguments of counsel, and the

applicable law, Defendant Council’s motion to dismiss is GRANTED and Defendant Board’s

motion to dismiss is GRANTED IN PART AND DENIED IN PART for the reasons stated herein.

I.     BACKGROUND

       Plaintiff is an African American woman who was hired on January 8, 2018, to serve as an

Assistant Director for St. John the Baptist Parish Library Board of Control (the “Board”), and the

Board members are appointed by the St. John the Baptist Parish Council (the “Council”). ECF

No. 16, at ¶¶ 1–4. At that time, Trina Smith, also an African American female, served as the

Library Director. Id. ¶ 6. Plaintiff alleges that Board member Maria Coy (a Caucasian female)

began a pattern of harassment directed to African Americans including Plaintiff and her African

American Director, including unannounced visits, unjustified accusations, criticisms, demeaning


                                                1
         Case 2:21-cv-00599-DPC Document 25 Filed 06/24/21 Page 2 of 6




comments, and public humiliation. Id. ¶¶ 11–27. After termination, Plaintiff filed an EEOC

charge alleging discrimination based on age, race and retaliation. Id. ¶ 41. Following receipt of

the EEOC determination letter, Plaintiff filed this suit for race-based harassment and

discrimination as well as retaliation in violations of Title VII and Louisiana’s Employment

Discrimination Laws. Id. ¶¶ 45–55. Plaintiff also asserts a claim of defamation. Id. ¶¶ 56–59.

       Both the Board and the Council have filed motions to dismiss. The Council argues that

Plaintiff makes no specific allegations against the Council nor does she allege vicarious liability

(ECF No. 18-1, at 2), and when she appeared to report the conduct to the Council, she was advised

that the Council lacked authority to control the actions of the Board. Id. at 3. The Council argues

that it did not employ any of the relevant actors and the Board hires and manages its own

employees. Id. at 5.

       While disputing the merits of her claims, the Board concedes that Plaintiff has sufficiently

stated a claim for race discrimination and retaliation, but seeks dismissal of her harassment and

defamation claims. ECF No. 19-1, at 1–2. It argues that Plaintiff has not alleged sufficient facts

to state a viable claim for harassment under either Title VII or Louisiana’s Employment

Discrimination Laws because she has not alleged she was subjected to unwelcome harassment

based on her race. Id. at 2; see also ECF No. 24, at 2. Citing the well-established principle that

Title VII is not a general code of civility that protects against “hostility” rather than only

“discriminatory hostility,” the Board contends that Plaintiff fails to allege facts that support an

inference that the race-neutral acts of harassment were because of her race. ECF No. 24, at 4–5.

The Board also asserts that Plaintiff’s defamation claim is time-barred. ECF No. 19-1, at 2.

       In response, Plaintiff concedes that the Council’s motion to dismiss is well-founded and

that the Board’s motion to dismiss any defamation claims is proper. ECF No. 21, at 5 & n.11.



                                                2
           Case 2:21-cv-00599-DPC Document 25 Filed 06/24/21 Page 3 of 6




Accordingly, the Council’s motion and the Board’s motion with regard to any defamation claim

will be granted. Plaintiff argues that dismissal of her hostile work environment claims is improper,

however, because a plaintiff need not have “direct evidence” of discriminatory animus to support

a claim for harassment. Id. at 3–4. Rather, the Federal Rules of Civil Procedure’s notice pleading

system does not require the evidentiary specificity demanded by the Board. Id. at 2.

II.      LAW AND ANALYSIS

         To establish a prima facie case of hostile work environment based on racial harassment a

plaintiff must establish:

         (1)   she belongs to a protected class;
         (2)   she was subjected to unwelcome harassment;
         (3)   the harassment was based on race;
         (4)   the harassment affected a term, condition, or privilege of employment; and
         (5)   the employer knew or should have known of the harassment and failed to take prompt
               remedial action.1

The plaintiff must subjectively perceive the harassment as sufficiently severe and pervasive, and

plaintiff’s subjective perception must be objectively reasonable.2 To determine whether conduct

is objectively offensive, the totality of the circumstances is considered, including: “(1) the

frequency of the discriminatory conduct; (2) its severity; (3) whether it is physically threatening

or humiliating, or merely an offensive utterance; and (4) whether it interferes with an employee's

work performance.”3

         A workplace environment is hostile when it is “permeated with discriminatory

intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of


1
  McVille v. Inter-Cmty. Healthcare, Inc., No. 09-6243, 2011 WL 288962, at *5 (E.D. La. Jan. 25, 2011) (citing
LeMaire v. La. Dep't of Transp. & Dev., 480 F.3d 383, 393 (5th Cir. 2007), aff'd, 460 F. App'x 353 (5th Cir. 2012).
The fifth element does not apply when the alleged harasser is a supervisor. Id. (citing LeMaire, 480 F.3d at 393 n.2
(citing Watts v. Kroger Co., 170 F.3d 505, 509 (5th Cir. 1999))).
2
  Id. (citing Frank v. Xerox Corp., 347 F.3d 130, 138 (5th Cir.2003) (citing Harris v. Forklift Sys., Inc., 510 U.S., 17
(1993))); see also EEOC v. WC&M Enters., 496 F.3d 393, 399 (5th Cir. 2007) (citation omitted) (stating that not only
must a plaintiff perceive the environment to be hostile, but it must appear hostile or abusive to a reasonable person).
3
  EEOC, 496 F.3d at 399 (citing Harris v. Forklift Sys., 510 U.S. 17, 23 (1993)).

                                                           3
           Case 2:21-cv-00599-DPC Document 25 Filed 06/24/21 Page 4 of 6




the victim's employment.”4 Only substantial and serious incidents violate Title VII.5                            Minor

incidents like “teasing, offhand comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions of employment.”6 This allows

courts to “filter out complaints attacking the ordinary tribulations of the workplace, such as

sporadic use of abusive language, gender-related jokes, and occasional teasing.”7 Likewise,

heightened scrutiny of an employee by a supervisor is generally not the type of harassment that

can support a hostile work environment claim.8

         A motion to dismiss for failure to state a claim, however, is not meant to resolve disputed

facts or test the merits of a lawsuit.9 Rather, it tests whether, even in plaintiff's best-case scenario,

the complaint does not state a plausible case for relief.10 As the Fifth Circuit recently explained in

Olivarez v. T-Mobile USA, Inc., 997 F.3d 595 (5th Cir. 2021), the analysis is governed by

Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002), and not the evidentiary standard of McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).11 Thus, a plaintiff does not have to submit evidence


4
  Alaniz v. Zamora–Quezada, 591 F.3d 761, 771 (5th Cir. 2009) (quoting Harris, 510 U.S. at 21).
 Leal v. Sinclair Broad. Grp., No. A-16-CV-679 DAE, 2018 WL 6172526, at *6 (W.D. Tex. Nov. 26, 2018); accord
Gooden v. Dr. Pepper Snapple Grp., Inc., No. 4:12CV661, 2013 WL 5782443, at *7 (E.D. Tex. Oct. 25, 2013).
6
  Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal quotations and citations omitted).
7
  Id. (citation omitted).
8
  See Brown v. Liberty Mut. Grp., Inc., 616 F. App'x 654, 657 (5th Cir. 2015) (citation omitted) (noting that job-related
criticisms are unlikely to support a hostile work environment claim); McConathy v. Dr. Pepper/Seven Up Corp., 131
F.3d 558, 564 (5th Cir. 1998) (holding that the court will not elevate a few harsh words or cold-shouldering to the
level of an actionable offense); McCray v. DPC Indus., Inc., 942 F. Supp. 288, 293 (E.D. Tex. 1996) (citation omitted)
(holding that prima facie case of hostile work environment based on race requires plaintiff to show more than he was
treated badly and that he was black); see also Combs–Burge v. Rumsfeld, 170 F. App’x 856, 862 (4th Cir. 2006)
(stating that “counseling [an employee] about performance deficiencies and assigning her remedial tasks to correct
those deficiencies . . . is not the type of conduct that is objectively abusive because it was the direct result of the
documented shortcomings in [the employee's] job performance”); Martinelli v. Penn Millers Ins. Co., 269 F. App’x
226, 228 (3d Cir. 2008) (finding that an employer's scrutiny of an employee's work, “while unpleasant and annoying,
did not create . . . [a] hostile work environment . . . .”); Harrington v. Disney Reg'l Ent., Inc., No. 06–12226, 2007 WL
3036873, at *12 (11th Cir. Oct.19, 2007) (finding no hostile environment when an employer allegedly subjected the
employee to unfair discipline); Harbuck v. Teets, 152 F. App’x 846, 848 (11th Cir. 2005) (finding no hostile work
environment when the employer allegedly subjected the employee to heightened scrutiny).
9
  Sewell v. Monroe City Sch. Bd., 974 F.3d 577, 581 (5th Cir. 2020).
10
   Id.
11
   Olivarez, 997 F.3d at 599-600 (citing Cicalese v. Univ. of Texas Med. Branch, 924 F.3d 762, 767 (5th Cir. 2019)
(quotations omitted) (citing Raj v. La. State Univ., 714 F.3d 322, 331 (5th Cir. 2013))); see also Wright v. Union Pac.

                                                           4
           Case 2:21-cv-00599-DPC Document 25 Filed 06/24/21 Page 5 of 6




to establish each element of the McDonnell Douglas prima facie case to survive a Rule 12(b)(6)

motion, but she must plead sufficient facts on all of the ultimate elements to make her case

plausible.12 And since McDonnnell Douglas will ultimately govern when a plaintiff relies on

indirect evidence of discrimination, it can be helpful to reference that framework when the court

is determining whether a plaintiff has plausibly alleged the ultimate elements of her claim.13 At

this point, however, Rule 8, Swierkiewicz and Twombly govern, which require that a complaint set

forth sufficient factual content to establish a right to relief above the speculative level, with details

beyond that threshold available through discovery.14

         Defendant seeks dismissal based solely on whether Plaintiff has sufficiently alleged that

the hostile environment was based on her race. ECF No. 19, at 6-7. It does not argue that dismissal

is proper due to Plaintiff’s failure to allege facts that establish a severe or pervasive hostile

environment. A review of Plaintiff’s complaint reflects that she does not allege any race-based

hostile remarks. She does, however, link the alleged hostile acts to her race and explicitly alleges

that she was subjected to a hostile environment based on her race. 15                      See ECF No. 16, ¶¶ 11

(alleging Ms. Coy had a history of antagonizing and attacking the performance of African

American employees); 13 (alleging Coy had a “history of attacking African-Americans”); 17

(alleging Coy engaged on a “relentless campaign against the two highest-ranking African-

American women”); 22 (alleging plaintiff notified the Board that she had “consistently been

harassed and attached by Ms. Coy because she is African-American.”); 28 (alleging “Coy never



R.R. Co., 990 F.3d 428 (5th Cir. 2021) (citations omitted) (holding that plaintiff need only plausibly allege facts going
to the ultimate elements, but need not submit evidence to survive a motion to dismiss).
12
   Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 470 (5th Cir. 2016).
13
   Cicalese, 924 F.3d at 767 (quoting Chhim, 836 F.3d at 470).
14
   Swierkiewicz, 534 U.S. at 512–14; see also Olivarez, 997 F.3d at 599.
15
   But see English v. Perdue, 777 F. App’x 94, 98 (5th Cir. 2019) (granting Rule 12(b)(6) motion dismissing hostile
environment claims based on age and sex where plaintiff’s allegations rendered it merely speculative that his sex or
age caused the various forms of hostile treatment that he allegedly endured).

                                                           5
         Case 2:21-cv-00599-DPC Document 25 Filed 06/24/21 Page 6 of 6




attacked the competence or character of any other non-African-American employees . . . under the

Board’s authority”); and 29 (alleging plaintiff was subjected to harassment and disparate treatment

“based solely on her race”). Whether Plaintiff will have sufficient evidence, not just a subjective

belief, to support her factual assertions as necessary to survive summary judgment remains to be

seen. At this point, however, Plaintiff has set forth sufficient allegations to support an inference

that she suffered hostile treatment based on her race.

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Defendant St. John the Baptist Parish Council’s Motion to Dismiss

(ECF No. 18) is GRANTED;

       IT IS FURTHER ORDERED that Defendant St. John the Baptist Parish Library Board of

Control’s Motion for Partial Dismissal (ECF No. 19) is GRANTED IN PART AND DENIED IN

PART; Plaintiff’s defamation claim is dismissed as time-barred, but the court denies the request

for Rule 12(b)(6) dismissal of Plaintiff’s claim for hostile environment based on race.

                                     23rd day of June, 2021.
       New Orleans, Louisiana, this ______



                                                     ___________________________________
                                                         DONNA PHILLIPS CURRAULT
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 6
